Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prosecution History Summary
Claims 1-21, 23-28, 35-37, 40-42, and 57 are cancelled.
Claims 22, 43, 48, 51, and 54 are amended.
Claims 22, 29-34, 38-39, and 43-56 are pending.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 22, 29-32, 34, 38-39, and 43-56 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Reiner (U.S. Patent No. 9,380,978).
As per claim 22, Reiner teaches an information processing system comprising:
-a contactless sensor configured to sense biological information of a user (Reiner: col. 9, 38-52; External measurement tools such as sensors connected to a computer system measure stress and fatigue in an end-user.),
(Reiner: col. 10, 21-27; Sleep assessment using measuring tools.), and
-a storage medium configured to store the obtained biological information (Reiner: figure 2; store baseline information), wherein the information processing system includes: 
-a terminal system including the sensor and the one or more first processors ( (Reiner: col. 9, 38-52); and 
-a server (Reiner: col. 7, 15-19),
	-the terminal system is configured to repeatedly transmit, to the server, transmission information that includes at least one or the biological information, or health information including a user fatigue level based on the biological information (Reiner: col. 12, 32-40 col. 16, 24-28; Continuous monitoring of fatigue levels.), and
	-the server system is configured to: 
store, as user information, the transmission information received from the terminal system and/or information obtained from the received transmission information (Reiner: col. 7, 6-23; col. 11, 47-54; Storing historical fatigue measurements.),
obtain, based on the user information, a first user fatigue level corresponding to a 
first predetermined time period (Reiner: col. 10, 53-67; Continuous monitoring of fatigue levels.);
identify, based on the first user fatigue level, first provision information to be provided to the user in order to improve the first user fatigue level, and transmit the first provision information to the terminal system (Reiner: col. 12, 6-27; Provide an alert to a user with different interventions based on exceeding a fatigue threshold.);
(Reiner: col. 16, 24-44; The user is presented with an intervention to be carried out for a period of time and then the fatigue levels are measured again and continuous until fatigue levels have reached an acceptable level.) ;
at a second time corresponding to the identified time, obtain, based on the user information, a second user fatigue level corresponding to a second predetermine time period, the second predetermined time period corresponding to a time period subsequent to a time at which the first provision information is provided to the user (Reiner: col. 16, 24-28); and
identify, based on the second user fatigue level, second provision information to be provided to the user, and transmit the second provision information to the terminal system (Reiner: col. 16, 24-47).
-the first provision information includes commodity/service information related to a commodity or a service for improving the first user fatigue level (Reiner: col. 13, 48 to col. 14, 12; Providing a surgeon with a high fatigue measure an option to select a service for an estimated period of time to reach the baseline fatigue measure.), 
-the identified first time corresponds to a time after a user purchase of the commodity or the service corresponding to the commodity/service information included in the first provision information (Reiner: col. 13, 48 to col. 14, 12), and
-the identified first time is different for different commodities or services (Reiner: col. 14, 12-. 
As per claim 29, the system of claim 22 is as described.  Reiner further teaches wherein the server system is configured to transmit, to the terminal system, the provision information or a (Reiner: col. 12, 6-27).
As per claim 30, the system of claim 22 is as described.  Reiner further teaches wherein the server system includes:
-a data server configured to store the user information (Reiner: col. 11, 32-46);
-a service server (Reiner: col. 7, 6-23);
-the service server is configured to, when the provision information is identified, transmit a request, to the data server (Reiner: col. 7, 6-23), and
-the data server is configured to, based on the request from the service server, transmit the user information and/or information obtained from the user information, to the service server (Reiner: col. 9, 38-52).
As per claim 31, the system of claim 30 is as described.  Reiner further teaches wherein
-the request transmitted to the data server includes a request for information used for generating the first provision information and identification information related to use of information stored in the data server (Reiner: col. 11, 32-58), and
-the data server is configured to determine whether or not the information indicated by the requested information is allowed to be used for generating the first provision information, based on the identification information (Reiner: col. 8, 44-62), and when it is determined that the information is allowed to be used, transmit, to the service server, the information indicated by the request (Reiner: col. 8, 44-62).
Claim 43 recites substantially similar limitations as those already addressed in claim 22
As per claim 32, the system of claim 43 is as described.  Reiner further teaches wherein the terminal system includes a terminal device comprising a display configured to display the first and second provision information transmitted from the server system (Reiner: col. 4, 22-31; Provide alerts and prompts to users to display interventions.).
As per claim 34, the system of claim 43 is as described.  Reiner further teaches  wherein the terminal system includes
	- a multifunctional device including the one or more first processors (Reiner: col. 4, 41-57; col. 5, 61-67), 
	-the server system is configured to communicate with the terminal device (Reiner: col. 7, 15-38),
-the terminal device is configured to transmit, to the server system, the biological information and/or information obtained from the biological information (Reiner: col. 9, 38-52), and
-the server system is configured to accumulate, in a storage, the information transmitted from the terminal device and/or information based on the information transmitted from the terminal device (Reiner: col. 11, 47-54).
As per claim 38, the system of claim 43 is as described.  Reiner further teaches wherein the one or more first processors is configured to evaluate sleep of a user, based on the biological information (Reiner: col. 10, 21-27).
As per claim 39, the system of claim 38 is as described.  Reiner further teaches wherein the one or more first processors is configured to calculate the first user fatigue level, based on the biological information and an evaluation result of the sleep (Reiner: col. 10, 21-32).
Claim 43 recites substantially similar limitations as those already addressed in claim 22
As per claim 44, the system of claim 43 is as described.  Reiner further teaches wherein the one or more first processors of the terminal system is configured to determine the first user fatigue level in accordance with the obtained biological information (Reiner: col. 10, 53-67).
As per claim 45, the system of claim 44 is as described.  Reiner further teaches wherein the terminal system further comprises first communication circuitry, and the one or more first processors of the terminal system is configured to control transmitting to the server system, over a network, via the first communication circuitry, transmission information including the first fatigue level (Reiner: col. 7, 6-23).
As per claim 46, the system of claim 43 is as described.  Reiner further teaches wherein the one or more second processors of the server system are configured to determine the first user fatigue level in accordance with the obtained biological information (Reiner: col. 10, 53-67).
As per claim 47, the system of claim 46 is as described.  Reiner further teaches wherein the terminal system further comprises first communication circuitry, and the one or more first processors of the terminal system is configured to control transmitting to the server system, over a network, via the first communication circuitry, transmission information including the biological information (Reiner: col. 7, 6-23).
Claim 48 recites substantially similar limitations as those already addressed in claim 22, and, as such, are rejected for similar reasons as given above.
As per claim 49, the system of claim 48 is as described.  Reiner further teaches wherein the one or more second processors of the server system is configured to control receiving, from the terminal system, transmission information including the first user fatigue level (Reiner: col. 15, 55-58)
As per claim 50, the system of claim 48 is as described.  Reiner further teaches wherein the one or more second processors of the server system is configured to control receiving, from the terminal system, transmission information including the obtained biological information, and determine the first user fatigue level in accordance with the received transmission information (Reiner: col. 16, 1-3).
Claims 51-56 recite substantially similar limitations as those already addressed in claims 22 and 49-50, and, as such, are rejected for similar reasons as given above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Reiner (U.S. Patent No. 9,380,978) in view of Heneghan et al. (U.S. Publication No. 2016/0270718).
As per claim 33, the system of claim 43 is as described.  Reiner does not explicitly teach the following, however, Heneghan teaches wherein the sensor is configured to emit radio waves toward the user, receive reflected waves, and determine biological information based on received reflected waves result (Heneghan: para. 83).
.
Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEETAL R. PAULSON whose telephone number is (571)270-1368.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SHEETAL R PAULSON/Primary Examiner, Art Unit 3626